Case 4:18-cr-00575 Document 186 Filed on 08/28/19 in TXSD Page 1 of 4




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 28, 2019
                                                                David J. Bradley, Clerk
Case 4:18-cr-00575 Document 186 Filed on 08/28/19 in TXSD Page 2 of 4
Case 4:18-cr-00575 Document 186 Filed on 08/28/19 in TXSD Page 3 of 4
Case 4:18-cr-00575 Document 186 Filed on 08/28/19 in TXSD Page 4 of 4
